Title: [April 29. Wednesday. 1778.]
From: Adams, John
To: 


      April 29. Wednesday. 1778. Dined with the Marshall De Maillebois, with a great deal of Company. Here also We were shewn the Marshalls Amie seated at the Table, with all his great Company. Mr. Lee and I had a good deal of conversation with her. Mr. Lee spoke french with tolerable ease. I could say little: but I understood her as well as any one I had heard in french. It appeared to me that the Marshall had chosen her rather for her Wit and Sense than personal charms...I was soon informed that this Marshall Maillebois and Marshall Brolie had the reputation of the two most intriguing Men in France; and I was the more disposed to believe it, of the former, because I knew of his Intrigue with Mr. Deane, to be placed over the head of General Washington in the Command in Chief of our American Army. It is proper in this place to insert an Anecdote. Mr. Lee and I waited on the Count de Vergens, one day to ask a favour for our Country, I forget what it was. The Count said it was in the Department of War. It was on one of the Feasts of the Cordon blue, when the Count had been kneeling on marble Pavements in Church for some hours and his Knees aked to such a degree that he said he would take a Walk with Us to the Minister of War and ask the favour for Us. As We walked across the Court of the Castle of Versailles We met the Marshall Maillebois. Mutual Bows were exchanged as We passed, and Mr. Lee said to the Count de Vergennes That is a great General Sir. Ah! said the Count de Vergennes, I wish he had the Command with You! Mr. Lee’s Observation was in French “C’est un grand General, Monsieur!” The Count de Vergennes’s Answer was Ah! Je souhaite qu’il avait le Commandment chez vous. This escape was in my Mind a confirmation strong of the design at Court of getting the whole Command of America into their own hands, and a luminous Commentary on Mr. Deans Letters which I had seen and heard read in Congress, and on his mad Contract with Monsieur Du Coudray and his hundred Officers. My feelings on this Occasion were kept to myself: but my reflection was, I will be buried in the Ocean or in any other manner sacrificed, before I will voluntarily put on the Chains of France when I am struggling to throw off those of Great Britain. If my Life should be spared to continue these memorials, more of this Marshall De Maillebois will be recorded. Puffers he had found who represented him as one of the greatest Generals of Europe, but in Holland where I saw him in Command he proved himself as mean and mercenary as he was imbecille and unskillful.
      After dinner We went to the Accademy of Sciences, and heard Mr. D’Alembert as Secretary perpetual, pronounce Eulogies on several of their Members lately deceased. Voltaire and Franklin were both present, and there presently arose a general Cry that Monsieur Voltaire and Monsieur Franklin should be introduced to each other. This was done and they bowed and spoke to each other. This was no Satisfac­tion. There must be something more. Neither of our Philosophers seemed to divine what was wished or expected. They however took each other by the hand.... But this was not enough. The Clamour continued, untill the explanation came out “II faut s’embrasser, a la francoise.” The two Aged Actors upon this great Theatre of Philosophy and frivolity then embraced each other by hugging one another in their Arms and kissing each others cheeks, and then the tumult subsided. And the Cry immediately spread through the whole Kingdom and I suppose over all Europe Qu’il etoit charmant. Oh! il etoit enchantant, de voir Solon et Sophocle embrassans. How charming it was! Oh! it was enchanting to see Solon and Sophocles embracing!
      After the Secretary’s Eulogies were finished, one of which if I remember well was upon Mr. Jurieu and another on Mr. Duhamel, a number of Memoirs were publickly read by their Authors, upon various Subjects. One was upon the Art of making good Wine. As soon as he had read the Title The Audience compelled him to stop, which he did I presume with pleasure, for it was to hear a loud Applause, for the Choice of his Subject before they knew how he had treated it. It seemed to be a chymical Analysis of all the ingredients which enter into the composition of Wine, and a proscess by which it might be made in its greatest perfection. It was much applauded as were the Eulogies and most of the other Memoires. I remarked in all these compositions a kind of affectation that surprized me. The Authors seemed to search for Opportunities to introduce hints and sarcastical Allusions to the frivolities, Vanity, Affectation, follies and prejudices of their own Nation. This I should have expected would have been hissed at least, if no more. But on the contrary nothing was more loudly applauded, and nothing seemed to produce more gaiety and good humour. Is this an honourable trait, or is it not? More Liberties of this kind were taken in France, I believe than in any other country. In America at that time they would not have been endured. In England some freedoms may be used with John Bull, but you must be very careful to respect his essential Characteristicks of Integrity, good Sense, sound Judgment, great Courage and humanity. If you touch these you touch an Englishman to the quick. I have somewhere read that it is a proof of the last degree of depravity: when a Nation will laugh at their own Vices and then go away and repeat them. But I have some doubt of this.
     